Title: To Benjamin Franklin from Jean-Baptiste Réveillon, [on or before 4 April 1783]
From: Réveillon, Jean-Baptiste
To: Franklin, Benjamin



  [on or before April 4, 1783]
  Mémoire Pour Le Sr Réveillon

Quelques fabriques de Papiers peints et tontisses les plus considérables de celles qui sont établies en france ont conçu, depuis la paix, le projet de faire passer en Amérique quelques Envois de leurs marchandises. Les unes, en les adressant directement dans le pays à des maisons de commerce, à l’effet de vendre pour leur compte, les autres en vendant ici à des Spéculateurs connus qui ont fait entrer cet article dans leurs Spéculations avec le pays américain.
Le Sr R. qui tient aujourdhuy la manufacture la plus considérable dans ce genre de fabrique, et dont les papiers sont, sans contredit, les plus soigneusement fabriqués, ne peut pas voir ses concurrens donner cette extension à leur commerce, sans songer à faire marcher le sien d’un pas égal.
En conséquence il desireroit de deux choses. l’une. Où la recommandation de Monsieur Francklin auprès des Spéculateurs connus qui font ici le commerce avec le pays américain, à l’effet de vendre ses papiers à ceux qui jugeroient convenable de faire entrer cet article dans leurs spéculations. où les instructions nécessaires pour faire passer directement ses papiers à des maisons établies sur le lieu, qui les vendroient pour son compte, avec des recommandations pour les personnes auxquelles on pourroit les adresser.
De ces deux partis le Sr Reveillon préféreroit toujours le premier, même avec beaucoup moins d’avantage, attendu la longueur qu’entraîne ces sortes de spéculations, quand on les fait directement, l’embarras des retours, et les suites d’affaires qu’ils occasionnent, lesquelles deviennent étrangeres aux objets dont le sr. Reveillon est entièrement occupé, et dont il ne peut être distrait sans beaucoup d’inconvenient./.
